Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28   Desc: Main
                           Document Page 1 of 9


                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO




 IN RE:
                                                CASE NO.: 15-04841 MCF
 JULIO AGOSTO CUEVAS
 TERESA LUGO DIEPPA


                                                CHAPTER 13
 DEBTOR(S)




   MOTION FOR POST CONFIRMATION MODIFICATON UNDER 11 U.S.C § 1329


 TO THE HONORABLE COURT:


 Come(s) debtor(s) represented by the undersigned attorney and
 most respectfully EXPOSE(s) and PRAY(s):


    1. Debtor(s) is/are submitting a Post Confirmation Modified
       Chapter 13 Plan, herein attached, to be notified to all
       interested parties today December 28th, 2018.

    2. Debtor(s) is/are submitting a Post Confirmation Modified
       Chapter 13 Plan to amend post-petition arrears to be paid
       to Reverse Mortgage Solutions, Inc.


    WHEREFORE, Debtor(s) respectfully request(s) to this Honorable
 Court to take notice of the aforementioned.


 NOTICE: Within twenty-one (21) days after service as evidenced
 by the certification, and an additional three (3) days pursuant
 to Fed. R. Bank. P. 9006(f) if you were served by mail, any
Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                 Desc: Main
                           Document Page 2 of 9


 party against whom this paper has been served, or any other
 party to the action who objects to the relief sought herein,
 shall serve and file an objection or other appropriate response
 to   this    paper    with      the   clerk’s       office     of   the    United    States
 Bankruptcy        Court     for     the     District     of    Puerto      Rico.    If    no
 objection or other response is filed within the time allowed
 herein, the paper will be deemed unopposed and may be granted
 unless: (i) the requested relief is forbidden by law; (ii) the
 requested     relief      is      against       public   policy;     or    (iii)    in   the
 opinion      of     the     court,        the    interest      of   justice        requires
 otherwise.


 RESPECTFULLY SUBMITTED.


       In Caguas, Puerto Rico, on this 28th day of December 2018.


       I hereby certify that on this same date, I electronically
 filed the foregoing with the Clerk of the Court using CM/ECF
 System      which    will      send   notification        of    such      filing    to   the
 parties registered in the CM/ECF System.                       All other parties have
 been notified by the United States Postal mailing service.




                                                   /s/ JOSÉ Á. LEÓN LANDRAU, ESQ.
                                                    JOSÉ Á. LEÓN LANDRAU (131506)
                                                    Attorney for Debtor(s)
                                                    PO Box 1687
                                                    Caguas, PR 00726
                                                    Phone: (787) 746-7979
                                                    Fax: (787) 961-9348
                                                    jleonlandrau@yahoo.com
         Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                                                               Desc: Main
                                    Document Page 3 of 9
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF PUERTO RICO

 In Re:                                                                             Case No.: 15-04841
 JULIO AGOSTO CUEVAS
 TERESA LUGO DIEPPA                                                                 Chapter 13

 xxx-xx-1575
 xxx-xx-8985                                                                              Check if this is a pre-confirmation amended plan

                                                                                          Check if this is a post confirmation amended plan
                                                                                          Proposed by:
 Puerto Rico Local Form G                                                                           Debtor(s)
                                                                                                    Trustee
                                                                                                    Unsecured creditor(s)
 Chapter 13 Plan dated                       December 28, 2018        .
                                                                                          If this is an amended plan, list below the sections of the plan that have
                                                                                          been changed.
                                                                                          Section 2.1: to amend payment schedules
                                                                                          Section 3.1 to amend arrears to be paid to creditor
                                                                                          Reverse Mortgage Solutions, Inc.
                                                                                          Section 8.1: to amend description of arrears provided
                                                                                          for in Section 3.2.



PART 1: Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes only and shall
                           not affect the meaning or interpretation of this plan.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
                           Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
                           See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under this plan, unless ordered
                           otherwise.

                           If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the plan on
                           account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related claim; (2) The sum
                           allocated towards the payment of such creditor’s claim shall be disbursed by the trustee to Debtor’s remaining creditors.
                           (3) If such creditor has received monies from the trustee (Disbursed Payments), the creditor shall return funds received in
                           excess of the related claim to the trustee for distribution to Debtor’s remaining creditors. (4) If Debtor has proposed a plan
                           that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the Debtor.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not
                           the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in                  Included                     Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                    Included                     Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                             Included                     Not Included


PART 2: Plan Payments and Length of Plan


Puerto Rico Local Form                                                        Chapter 13 Plan                                                       Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
         Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                                                                      Desc: Main
                                    Document Page 4 of 9
 Debtor                JULIO AGOSTO CUEVAS                                                                     Case number       15-04841
                       TERESA LUGO DIEPPA

2.1          Debtor(s) will make payments to the trustee as follows:

        PMT Amount              Period(s)                                          Period(s) Totals                                    Comments
                $160.00 Months 1 through 18                                                   $2,880.00
                $205.00 Months 19 through 31                                                  $2,665.00
                $265.00 Months 32 through 60                                                  $7,685.00
         Subtotals             60 Months                                                     $13,230.00

Insert additional lines if needed

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
             payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply
                    Debtor(s) will make payments pursuant to a payroll deduction order.
                    Debtor(s) will make payments directly to the trustee.
                    Other (specify method of payment):

2.3          Income tax refunds:

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and
             will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall seek court
             authorization prior to any use thereof.

2.4          Additional payments:

             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART3: Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     The Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                     by the trustee or directly by the Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
                     through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific amount is provided
                     below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In
                     the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is
                     ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
                     paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The
                     final column includes only payments disbursed by the trustee rather than by the Debtor(s).

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on   Monthly PMT on         Estimated
                                                                     payments                  arrearage (if any)   arrearage          arrearage              total
                                                                     (including escrow)                             (if any)                                  payments by
                                                                                                                                                              trustee
                               RESIDENCE
                               WITH THREE
                               BEDROOMS AND
                               ONE BATHROOM
                               LOCATED AT
                               18TH STREET,
 REVERSE                       CC 37, VILLA
 MORTRGAGE                     GUADALUPE IN
 SOLUTIONS                     CAGUAS PR.                                         $0.00             $8,409.22           0.00%                                      $8,409.22

Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
         Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                                                                    Desc: Main
                                    Document Page 5 of 9
 Debtor                JULIO AGOSTO CUEVAS                                                                     Case number       15-04841
                       TERESA LUGO DIEPPA

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on   Monthly PMT on       Estimated
                                                                     payments                  arrearage (if any)   arrearage          arrearage            total
                                                                     (including escrow)                             (if any)                                payments by
                                                                                                                                                            trustee
                                                                     Disbursed by:
                                                                        Trustee                                                 Months Starting on Plan Month
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien Avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor(s)
                     request that upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
                     stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will
                     be treated in Part 5 below.

 Name of creditor                                                                             Collateral
                                                                                              COOPERATIVA DE AHORRO Y CREDITO ORIENTAL
 COOP ORIENTAL                                                                                SHARES

Insert additional claims as needed.


3.6          Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.

                  Payments pursuant to 11 USC §1326(a)(1)(C):

               Name of secured creditor                                          $ Amount of APMP                                        Comments


 -NONE-

             Insert additional claims as needed.

             Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory fee.

3.7          Other secured claims modifications.

             Check one.

                          None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.

PART 4: Treatment of Fees and Priority Claims


Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                                                        Desc: Main
                                    Document Page 6 of 9
 Debtor                JULIO AGOSTO CUEVAS                                                         Case number    15-04841
                       TERESA LUGO DIEPPA

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be
             10 % of all plan payments received by the trustee during the plan term.

4.3          Attorney’s fees

             Check one.

               Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan confirmation, according to
             LBR 2016-1(f).

OR

                Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed application for fees and
             expenses, filed not later than 14 days from the entry of the confirmation order.

                              Attorney’s fees paid pre-petition:                                                             $ 510.00
                              Balance of attorney’s fees to be paid under this plan are estimated to be:                     $ 2,490.00
                              If this is a post-confirmation amended plan, estimated attorney’s fees:                        $ 500.00

4.4          Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



4.6          Post confirmation property insurance coverage
             Check one.
                      None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option
             providing the largest payment will be effective.

      Check all that apply.

                The sum of $         .
                      % of the total amount of these claims, an estimated payment of $        .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $             .

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.
Puerto Rico Local Form G (LBF-G)                                               Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                                                    Desc: Main
                                    Document Page 7 of 9
 Debtor                JULIO AGOSTO CUEVAS                                                    Case number      15-04841
                       TERESA LUGO DIEPPA


                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
             unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1        Property of the estate will vest in the Debtor(s) upon
      Check the appliable box:
            Plan confirmation.
            Entry of discharge.
            Other:

7.2          Plan distribution by the trustee will be in the following order:
             (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same number.)

             1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
             1. Distribution on Attorney’s Fees (Part 4, Section 4.3)
             1. Distribution on Secured Claims (Part 3, Section 3.1) – Current contractual installment payments
             2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
             2. Distribution on Secured Claims (Part 3, Section 3.7)
             2. Distribution on Secured Claims (Part 3, Section 3.1) – Arrearage payments
             3. Distribution on Secured Claims (Part 3, Section 3.2)
             3. Distribution on Secured Claims (Part 3, Section 3.3)
             3. Distribution on Secured Claims (Part 3, Section 3.4)
             3. Distribution on Unsecured Claims (Part 6, Section 6.1)
             4. Distribution on Priority Claims (Part 4, Section 4.4)
             5. Distribution on Priority Claims (Part 4, Section 4.5)
             6. Distribution on Unsecured Claims (Part 5, Section 5.2)
             6. Distribution on Unsecured Claims (Part 5, Section 5.3)
             7. Distribution on General Unsecured claims (Part 5, Section 5.1)

             Trustee’s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1          Check "None" or list the nonstandard plan provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the
paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.2 ARREARS PROVIDED IN PART III, SEC. 3.1, TOWARDS REVERSE MORTGAGE SOLUTIONS IN THE AMOUNT OF
 $8,409.22 CORRESPOND TO PRE-PETITION ARREARS OF $7,320.22 AND POST-PETITION ARREARS OF $1,089.00. SEE
 NOTICE OF POST-PETITION MORTGAGE FEES, EXPESES AND CHARGES FILED BY CREDITOR ON MARCH 12, 2018.


Insert additional lines as needed.
Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28                                             Desc: Main
                                    Document Page 8 of 9
 Debtor                JULIO AGOSTO CUEVAS                                             Case number       15-04841
                       TERESA LUGO DIEPPA


PART 9: Signature(s)

       /s/ JOSÉ Á. LEÓN LANDRAU                                       Date   December 28, 2018
       JOSÉ Á. LEÓN LANDRAU 131506
       Signature of Attorney of Debtor(s)

       /s/ JULIO AGOSTO CUEVAS                                        Date
       JULIO AGOSTO CUEVAS
       /s/ TERESA LUGO DIEPPA                                         Date
       TERESA LUGO DIEPPA

By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this chapter 13 plan are identical to those contained in Local Form G (LBF-G), other than any
nonstandard provisions included in Part 8.




Puerto Rico Local Form G (LBF-G)                                     Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
       Case:15-04841-MCF13 Doc#:81 Filed:12/28/18 Entered:12/28/18 17:10:28   Desc: Main
                                  Document Page 9 of 9


   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




JULIO AGOSTO CUEVAS
CALLE 18 CC 37
VILLA GUADALUPE
CAGUAS, PR 00725



TERESA LUGO DIEPPA
CALLE 18 CC 37
VILLA GUADALUPE
CAGUAS, PR 00725



JOSÉ Á. LEÓN LANDRAU
LEÓN LANDRAU, C.P.
PO BOX 1687
CAGUAS, PR 00726



COOP ORIENTAL
COOPERATIVA DE AHORRO Y CREDITO ORIENTAL
PO BOX 876
HUMACAO, PR 00792



DISH
PO BOX 72006
SAN JUAN, PR 00936-7602




LCDO JORGE BIRD SERRANO
SAN JUAN, PR 00919




REVERSE MORTGAGE SOLUTION, INC
2727 SPRING CREEK DR
SPRING, TX 77337-3000




REVERSE MORTGAGE SOLUTIONS, INC
5010 LINBAR DRIVE, SUITE 100
NASHVILLE, TN 37211




REVERSE MORTRGAGE SOLUTIONS
2727 SPRING CREEK DRIVE
SPRING, TX 77373
